         Case 1:19-mc-00029-CRC Document 16 Filed 05/30/19 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


IN THE MATTER OF THE APPLICATION OF
THE ASSOCIATED PRESS; CABLE NEWS
NETWORK, INC.; THE NEW YORK TIMES
CO.; POLITICO LLC; AND WP CO., LLC, d/b/a                 Case No. 1:19-mc-00029-ABJ
THE WASHINGTON POST FOR ACCESS TO
CERTAIN SEALED COURT RECORDS



         MEDIA COALITION’S NOTICE OF SUPPLEMENTAL AUTHORITY

       The Associated Press (“AP”), Cable News Network, Inc. (“CNN”), The New York Times

Company (“The Times”), POLITICO LLC (“Politico”) and the WP Co., LLC, d/b/a/ The

Washington Post (the “Post”) (collectively, the “Media Coalition”), by and through undersigned

counsel, respectfully notify this Court of supplemental authority pertinent to the pending motion

that addresses the common-law right of access to search warrant materials.

       The Media Coalition initiated this action on February 25, 2019 to vindicate the public’s

constitutional and common-law rights of access to search warrant materials related to the

prosecution of Roger Stone, a former adviser to President Trump’s 2016 campaign. See

generally Memorandum of Points and Authorities in Support of Motion for Public Access to

Certain Sealed Court Records (“Mem.”) (Dkt. 1-1). The Media Coalition filed a similar action

on March 26, 2019, seeking access to search warrant materials related to the prosecution of

another target of former Special Counsel Robert Mueller, former Trump personal attorney

Michael Cohen. See In re Application for Access to Certain Sealed Warrant Materials, No.

1:19-mc-00044-BAH (filed Mar. 26, 2019).

       Chief Judge Howell issued an opinion and order in the Cohen matter on May 21, 2019, a

true and correct copy of which is attached hereto as Exhibit A. In re Application for Access to
         Case 1:19-mc-00029-CRC Document 16 Filed 05/30/19 Page 2 of 3




Certain Sealed Warrant Materials, No. 1:19-mc-00044-BAH, 2019 WL 2184825 (D.D.C. May

21, 2019). Recognizing the “common law presumption of access” to Stored Communications

Act warrant materials, and after independently reviewing the records at issue, Chief Judge

Howell ordered five warrants and related materials unsealed, subject to redactions necessary to

protect the integrity of ongoing investigations and the privacy of certain uncharged third parties.

Id. at *3. Unlike in this matter, in the Cohen-related case the Government did not oppose

releasing the redacted warrant materials. Id. at *2-3. Chief Judge Howell also ordered the

Government to provide a status report in August regarding whether the redacted portions of the

warrant materials should remain sealed. Id. at *3.

Respectfully submitted,

Dated: May 30, 2019                        BALLARD SPAHR LLP



                                           By:    /s/ Jay Ward Brown

                                           Jay Ward Brown (D.C. Bar No. 437686)
                                           brownjay@balladspahr.com
                                           Matthew E. Kelley (D.C. Bar No. 1018126)
                                           kelleym@ballardspahr.com
                                           BALLARD SPAHR LLP
                                           1909 K Street, NW
                                           Washington, D.C. 20006-1157
                                           T: (202) 508-1136
                                           F: (202) 661-2299

                                           Counsel for The Associated Press; Cable News
                                           Network, Inc.; The New York Times Co.;
                                           POLITICO LLC; and WP Co., LLC, d/b/a/ The
                                           Washington Post




                                                 2
         Case 1:19-mc-00029-CRC Document 16 Filed 05/30/19 Page 3 of 3




                               CERTIFICATE OF SERVICE

       I hereby certify that on May 30, 2019, I caused the foregoing Media Coalition’s Notice of

Supplemental Authority to be filed and served electronically via the Court’s ECF system upon

counsel of record.




                                                            /s/ Jay Ward Brown___
                                                           Jay Ward Brown




                                               3
